Citation Nr: 1114400	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as a nervous condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision. 

FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability in an April 1979 rating decision.  The Veteran was notified of the decision, but he did not file an appeal.

2.  Evidence obtained since the April 1979 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 


CONCLUSION OF LAW

The April 1979 rating decision which denied entitlement to service connection for an acquired psychiatric disability is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a acquired psychiatric disability was last denied by an April 1979 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the April 1979 rating decision, the evidence of record included service treatment records, statements from the Veteran (including at a hearing before the Board in June 1977), and VA and private psychiatric treatment and hospitalization records.

The service treatment records show that the Veteran complained of nervous trouble at both his enlistment and separation physicals, but no psychiatric disability was found at either examination.  Additionally, the service treatment records did not show any complaints of, or treatment for, any psychiatric problems while in service.

In 1977, the Board denied the Veteran's claim, concluding that the evidence did not show that his nervous disorder as variously diagnosed had begun during or within a year of separation, and that the evidence did not show that military service caused the condition.

In reaching this conclusion, the Board noted that the Veteran had not mentioned any nervous problems in his claim in 1969 (for which he sought service connection for a shoulder condition), that he was found to have a normal nervous system at a VA examination in January 1970, and that the Veteran had reported in a June 1971 outpatient treatment record that he had been nervous, tense, jittery, and intolerant of noise and other people since being involved in an motor vehicle accident in February 1971.

Also of record was evidence from 1975 which showed that while the Veteran was complaining of anxiety and confusion, it was noted that he had a long history of multiple drug abuse.  The Veteran was diagnosed with anxiety neurosis, and inadequate personality.  The Veteran was later diagnosed with possible schizophrenia and with a paranoid personality.  The Veteran was hospitalized in 1976 for poly drug abuse and narcissistic personality disorder; and he was diagnosed with depressive neurosis as well.

After the Board's denial, the Veteran underwent a VA examination in November 1978 at which he complained of nerves, but the examination was orthopedic in nature, and the complaints of nerves was not addressed.

In November 1978, a doctor at the VA mental health wrote a letter indicating that she was treating the Veteran for depression and hypomanic explosive behavior.  She opined that the Veteran likely always had the tendency to not tolerate stressful situations and to project blame for his internal and interpersonal problems onto situations and external realities, which she explained meant that he had a tendency to feel victimized and not responsible.  She then added that she assumed that the Veteran's time in service was stressful and that it did therefore contribute to his levels of anxiety and present emotional problems.

In February 1979, the Veteran testified at a hearing that while stationed in Germany
he was in the process of getting divorced, which he indicated caused him to be a nervous wreck.  The Veteran reported having spoken to a chaplain in Germany and to a psychiatrist, but no records were available from any of these sessions.  The Veteran stated that following separation he had surgery on his shoulder which led to him taking a lot of drugs, and he stated that when he eventually stopped taking drugs, he began realizing that something was wrong.  He stated that he knew something was wrong as early as 1973, but he traveled around the country until 1976 at which time he reported seeking psychiatric treatment at the VA medical center in Miami, because he felt that he was having a nervous breakdown.  The Veteran also indicated that he had seen a psychiatrist when he was 16 to deal with teenage problems.  

During the hearing, an affidavit from the Veteran's ex-wife was read into the record, indicating that she was of the opinion that the Veteran's nervous problems contributed to their divorce.

The Veteran's claim was denied by a rating decision in April 1979, as it was concluded that his acquired psychiatric disability, variously diagnosed neither began during nor was otherwise caused by or aggravated by the Veteran's military service.  The Veteran was informed of the decision, but did not appeal. 

Following that rating decision in 1979, nothing was received from the Veteran for nearly two decades, until August 2006 when he attempted to reopen his previously denied claim, asserting that he had bipolar disorder.  The Veteran submitted a copy of the VA hospitalization summary from August to September 1976 at a VA hospital.  However, this was already of record at the time the Veteran's claim was previously denied.

The Veteran also submitted several VA treatment records from ongoing treatment in 2006 which continued to show psychiatric impairment, but which did not relate the cause or onset of his psychiatric disability to his time in military service.  

Ongoing treatment records are generally insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

Furthermore, these records while new in that they were not previously of record, are not considered material, as they do not associate the Veteran's currently diagnosed psychiatric disability with his military service.  These records merely go to show that the Veteran has a psychiatric disability.  However, this much was well-known at the time his claim was previously denied in 1979.  

Similarly, the Veteran's contention now (that his acquired psychiatric disability either began during or was otherwise caused by his military service) is no different than his contention in 1979 when his claim was previously denied.  However, the mere reiteration of the same theory does not make the evidence new for the purposes of 38 C.F.R. § 3.156.

Therefore, to the extent new evidence has been submitted it is not considered to be material and to the extent material evidence has been submitted it is not new.  As such, the evidence submitted since 1979 does not raise a reasonable possibility of substantiating the Veteran's claim, the Veteran's claim is not reopened, and his claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2006, which informed the Veteran of all the elements required by the Pelegrini II Court of Appeals for Veterans Claims, as well as how effective dates and disability ratings are calculated.  Additionally, the letter informed the Veteran of what "new" and "material" meant in the context of his claim, and it offered an explanation of why his claim was previously denied.  No argument has been advanced regarding any notice failure.  

VA treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he specifically indicated on his substantive appeal that was received in October 2007 that he did not want a hearing before the Board.  The Veteran's claim was certified to the Board, and he was sent a letter in November 2007 explaining that he had up to 90 days from the date of the to request a hearing or to provide additional evidence, and it was explained to the Veteran that after 90 days had expired he would have to explain why he could not have requested a hearing within the allotted 90 days.  Nearly a year later, in October 2008, the Veteran submitted a statement in which he inquired whether his claim for a nervous disorder was being considered on the docket for a travel board hearing as he had been unable to locate his claim.  It is important to note that the Veteran did not specifically request a hearing, but rather it appears from a plain reading of his statement that he was inquiring as to the status of his claim.  As such, the Board does not find that a hearing has been requested, or that remand to schedule a hearing is warranted.  Moreover, even if it were read as a request for a hearing, the Veteran did not offer any good cause for why he had not requested a hearing sooner, and therefore a hearing would not be warranted in that situation either.  

While an examination was not provided with regard to the Veteran's previously denied claim, VA is not required to afford the Veteran an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and those claims have not reopened on a de novo basis.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an examination was not necessary.  
Additionally, no argument has been advanced regarding any failure in the duty to assist.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, the Veteran's previously denied claim is not reopened, and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


